DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 9 has been cancelled. Claims 14-18 have been added as new claims. Therefore, claims 1-8, and 10-18 are still pending in this Application.
Response to Amendments/Remarks
The amendments overcome the objections to claims 4 and 6. 
The amendments to the specification are acceptable. These amendments overcome the previously presented objections to the drawings.  
Applicant’s argument/remarks, on page 12, with respect to rejections to claims 1-8, and 10-18  under 35 USC § 101 have been fully considered but they are respectfully not persuasive. Therefore, rejections to the claims under 35 USC § 101 have been maintained. 
	On page 10, the Applicant argues that:
 	“Applicant respectfully submits that the alleged judicial exception is integrated into a practical application. Claims are not directed towards judicial exceptions under Step 2A of the Subject Matter Eligibility Test if the claimed invention improves the functioning of a technology Thus application of the alleged judicial exception provides a technical improvement (optimal power flow) for the AC/DC grid. For at least this reason, independent claim 1 recites patent-eligible subject matter”. These arguments are respectfully not persuasive.
	In response to the arguments above, the claims still recite the abstract idea without being integrated into a practical application.  The claims do not recite how the optimal flow of the grid is obtained or improved. Simply stating or using the full non-linear security constrained OPF model in a intended field of use does not improve the model of the electrical grid. The claims do not recite any single step on how the OPF model is improved. The claims do not recite any new algorithm, step or limitation that convey any improvement to the OPF mode or the controlling of the AC/DC grid. 
	Finally, the argument or the claims are mere allegation of patentability without providing any evidence that the claimed subject matter shows any improvement to a certain technology, computer, or technical field of use (please, see the MPEP 2106.04(d), 2106.04(d)(1)-(2), 2106.05(a)).    
	The MPEP 2106.05(a) recites “An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art…After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology…That is, the claim must include the components or steps of the invention that provide the improvement described in the specification…An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome….”. In this Application, the claimed subject matter does not convey any improvement to the technology. 
nor the claims explicitly describe the improvement on how these setpoints were obtained.     
Applicant’s argument/remarks, on page 10, with respect to rejections to claims 1-13 interpreted under 35 USC 112(f) and rejected under 35 USC § 112(a)-(b) have been fully considered but they are not persuasive. Therefore, rejections to the claims under 35 USC § 112 have been maintained.
 	On page 10, the Applicant argues:
 	“Finally, the Office Action alleges claims 1 and 9 invoke 35 U.S.C. § 112(f). Applicant has amended claims 1 and 9. Applicant respectfully submits that these rejections are now moot”. These arguments are not persuasive. 
	The amendments do not overcome the rejections. Not rebuttal, support/ amendment or persuasive evidence was presented to overcome the rejections. Therefore, the rejections are maintained.  
Applicant’s argument/remarks, on pages 11-12, with respect to rejections to claims 1-8, and 10-18  under 35 USC § 102(a) -103(a) have been fully considered but they are respectfully not persuasive. Therefore, rejections to the claims under 35 USC § 102(a) -103(a)  have been maintained. 
 	On page 12, the Applicant argues that:
As amended independent claim 1 recites, a network control component that adjusts "a
hybrid AC/DC-grid state with control variables for providing an optimal power flow; and
wherein the control variables define setpoints for converter active and reactive power." Nothing in Chiang teaches or suggests at least this limitation. Chiang only references a converter in one paragraph ([0037]) and never discusses setpoints in this context. For at least this reason Chiang does not anticipate independent claim 1. And, Reddy cannot cure this deficiency. Applicant respectfully submits that independent claim 1, thus, is in condition for allowance. The remaining independent claims are allowable for at least the same reason”. These arguments are respectfully not perasuive.
	In response to the argument above: the Instant invention and claimed subject matter considers broadly and in abstract manner the inclusion of converters in the full non-linear constrained OPF solution.  
	Chiang clearly and explicitly teaches or suggest how a full non-linear constrained OPF model is applied to a AC/DC grid including converter components and how specific solvers are used to find the solutions. Chiang clearly recites “0037 “…Parameters to be considered in an embodiment of the OPF study for a converter include bounds for all converter controls and states, and the communicating impedance”.  Chiang further suggest to one of ordinary skill in the art that the bounds are control values or setpoints (min and max). Chain further teaches or suggests that control variables or setpoints interpreted in light of the specification as values within and/or including bounds (minimum and maximum values) are computed. Chiang and the state of the art teach or suggest that the purpose of a finding a solution for an OPF is to find values/setpoints/control variables for each of the components in a grid including converters such that objectives (minimum or maximum objective or cost, and so on) established are satisfied, while all the operational and physical limits are satisfied (see 0067).
	As stated previously The NPL references cited, Ebeed, Salehi, Monticelli, Wiget, Saplamidis, Platbrood clearly teaches applying and solving a non-linear constrained OPF model in a hybrid AC/DC grid including a converter in the OPF model solution. These references clearly teach that each components of the grids are modeled and constraints are set for each component as well as solutions are found in a preventive mode and/or corrective mode.    
	The US patent references Das clearly applying and solving a non-linear constrained OPF model in a hybrid AC/DC grid and adjusting P-Q setpoints during the OPF model iteration. 
	New references Nuqui (US 20120092904) and Legbedeji (US 20130238148) teach a system and method for applying an OPF model to an AC/DC grid, and adjusting or providing setpoints for a converter.  
	The Examiner did not find pertinent to use any of these references since Chiang teaches or suggest the claimed subject matter as claimed and as argued above.
Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a network control component configured to control the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model”, in claims 1 and 9.
Because this/these claims, limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a network control component configured to control the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to (see 0033).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 

	As to claims 2-8, these claim depend on claim 1, thus, they are rejected for the same reasons mutatis mutandis.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “a network control component, configured to control the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model”. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not 
As to claims 2-8, these claim depend on claim 1, thus, they rejected for the same reasons mutatis mutandis.
Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
 	Claim 1 recites in part “a network system comprising: applying a full non-linear security-constrained optimal power flow model, wherein the non-linear security-constrained optimal power flow model comprises an N-k security criterion; wherein k is a positive integer number”. 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. The invention is directed to the use of a model for controlling a network system including several machine components such as inverters and AC grid lines, and DC grid lines.  The limitation “applying a full non-linear security-constrained optimal power flow model, wherein the non-linear security-constrained optimal power flow model comprises an N-k security criterion”, involves a mathematical concept. The OPF model as defined in the specification involves the definition of a plurality of models or formulas to model one or more 
 	The judicial exception is not integrated into a practical application because while the claim recite the additional elements such as an AC grid, a DC grid, at least one converter configured to connect the AC grid with the DC grid, and a network control component (processor) to control and adjust a hybrid AC/DC-grid state by control variables for providing an optimal power flow; and wherein the control variables define setpoints for converter active power and reactive power, they are recited in high level of generality and simply link the judicial exception to a field of use such as an electrical grid or components of the electrical grid and the function limitation simply adds the words “apply it” the judicial exception for control of components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limitation on practicing the abstract idea.
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of such as an AC grid, a DC grid, at least one converter configured to connect the AC grid with the DC grid, and a network control component (processor) are recited a high level of generality. For instance, the network control component/processor is recited so generically (no details whatsoever are provided other than the component includes “a processor”). A generic computer and its memory for executing steps of a program are well understood; routine and conventional (see MPEP 2106.05(f)). Merely adding , wherein the control variables define setpoints for converter active power and reactive power”. These additional elements do not seem to be clearly referring to the abstract idea above. However, assuming that the control component makes use of the full non-linear-constrained OPF model to adjust the AC/DC grid state with control variables/setpoints for a converter, still these additional elements simply are trying to link the judicial exception to a field of use such as a grid component or converter since they do not impose any meaningful limitation on the judicial exception.       
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.	
   Claims 2-8 depend on claim 1, thus, they recite the limitations and the abstract ideas of claim 1.
 	Claims 2-3, 6-8 further recite the additional limitations “wherein the N-k security criterion comprises a preventive mode and/or a corrective mode” claim 2; “wherein a security criterion defines at least one constraint on at least one of the following 
	Claims 4-5 further recite “Claim 4 wherein the hybrid AC/DC-grid comprises further a plurality of grid components of different type; wherein the types of the grid components include busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads; and wherein the network control component is configured to estimate the hybrid AC/DC-grid state defined by state 
  	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of such busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads are recited a high level of generality. These AC/DC components define components that are well understood, routine or conventional, and simply applying the judicial exception for the control of these components or simply linking the judicial exception to these components is equivalent to simply kinking the judicial exception to a field of use such as a grid components.      
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.	
	Claims 10 and 13 recites “defining a set of optimization criterions; estimating state variables of the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model; adjusting control variables of the hybrid AC/DC-grid according to a full non-linear security-constrained optimal power flow model, wherein the non-linear security-constrained optimal power flow model comprises an N-k security criterion, k being a positive integer number; wherein the set of optimization criterions comprises: minimal generation cost, minimal losses, minimal voltage angle 
 	These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships which is identified as an example of mathematical concepts grouping of abstract ideas. The claimed inventions is directed to the estimation of state variables by using a model that includes certain defined objectives (optimization criterions). Thus, this step involves or suggests making use of a mathematical concepts or formulas. The step of adjusting control variables of the hybrid AC/DC-grid according to a full non-linear security-constrained optimal power flow model also involves mathematical concepts because the state variables are adjusted using mathematical OPF model for later use. Thus, the claims include an abstract idea. 
The claims do not include additional elements beyond the abstract ideas, noted above. For instance, claim 10 does not recite any steps of controlling a physical grid, or controlling specifics devices in a grid based on the found results of the OPF model. The claim simple recites that the setpoints are adjusted but the grid or components of the grid are not being positively controlled.  Because no additional elements are recited in the claim, claim 10 not does not integrate the recited abstract ideas into a practical application. Because claim 10 recites no additional elements, the claim cannot recite significantly more than the underlying abstract idea. 
	Claims 11-12, are dependent on claim 10 and thus, they recite the limitations and the abstract ideas of claim 10.

 	The claim does not include additional elements beyond the abstract ideas, noted above. For instance, claim 11 or 14 does not recite any steps of controlling a physical grid, or controlling specifics devices in a grid based on the found results of the OPF model. Because no additional elements are recited in the claim, claim 11 or 14 not does not integrate the recited abstract ideas into a practical application. Because claim 11 or 14 recites no additional elements, the claim cannot recite significantly more than the underlying abstract idea. 
	Claims 12 and 13 recite the additional limitation of a processor and a non-transitory medium to execute and store the method of claim 10. These additional elements are recited in high level of generally and amount to simply applying the judicial exception or mere instructions to implement the abstract idea on a computer. A generic computer and its memory for executing steps of a program are well understood; routine and conventional (see MPEP 2106.05(f)). Merely adding generic computer components to perform the method is not sufficient.     

Claims 15-16 and 18 further recite the limitations “wherein the N-k security criterion comprises a preventive mode and/or a corrective mode” claim 15; wherein a security criterion defines at least one constraint on at least one of the following variables: active power, reactive power, voltage magnitude or phase, current magnitude or phase”, claim 16;  “…wherein the control variables further define setpoints for generator active power, generator reactive power, converter active power, and converter reactive power, transformer tap magnitude or phase, Flexible AC Transmission Systems (FACTS) status and storage control”, claim 18. These limitations as drafted further include mathematical relationships being used in the OPF model and which are identified as an example of mathematical concepts grouping of abstract ideas. As stated above none of the additional elements integrate these further abstract ideas into a practical application, and do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.      
Claim 17 further recites “wherein the hybrid AC/DC-grid comprises a plurality of grid components of different type; wherein the types of the grid components include busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads”. As stated above none of the additional elements integrate the abstract ideas above into a practical 
 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of such busbars, lines, generators, transformers, breakers, storage devices, shunts, AC/DC converters, or loads are recited a high level of generality. These AC/DC components define components that are well understood, routine or conventional, and simply applying the judicial exception for the control of these components or simply linking the judicial exception to these components is equivalent to simply kinking the judicial exception to a field of use such as a grid components.      
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al (US 20160048150).
	As per claim 1, Chiang teaches A network system, comprising:
	a hybrid AC/DC-grid (see Fig. 1 AC grid 101, 106, and DC grid 109);
	comprising an AC grid (see 0026 “An alternating-current (AC) bus 101 represents a node in the graph of the power network”); a DC grid (see [0036] “In addition to AC buses, there can also be direct current (DC) buses in the power network. A DC bus 109 represents a node in the network graph of the power system that is represented by DC voltage and DC current injection.);
	at least one converter configured to connect the AC grid with the DC grid (see [0037] “Converters are used to connect AC and DC buses. Converters can be an AC-DC converter (a rectifier) 111 or a DC-AC converter (inverter) 112”);
	a network control component (see 0040 “control center 290 that includes at least a machine in the form of a computer system 200 within which a set of instructions, for causing the machine to perform any one or more of the processes and/or methodologies discussed herein, may be executed”), configured to control the hybrid AC/DC-grid by applying a full non-linear security-constrained optimal power flow model (see [0002-0003] an OPF is a nonlinear problem, 0005 security constrained OPF, 0110 N-1 security contingency; Fig. 2 network control component/control center 290 including a processor 202; also, see [0067-0068]  see [0126] “In one embodiment, the processing device 202 is adapted to execute the operations of the SuperOPF-VS function unit 800 of FIG. 8, which performs the methods and/or processes described in connection with FIGS. 3-6 for generating a secure OPF solution”; also, see [0040] “set of optimal preventive controls is computed and applied to the system to eliminate or reduce insecure contingencies”; also, see page 11 “computing a set of preventive controls in response to a determination that there is at least an insecure contingency with a non-positive load margin in the list of contingencies, wherein the preventive controls are adjustments to parameters of control components in the electric power system; ( e) applying the set of preventive controls to the control components in the electric power system”), 
	Chiang further teaches wherein the full non-linear security-constrained optimal power flow model comprises an N-k security criterion (see 0002 “The "N-1 security" contingency standard”; also, see 0110 “The 1062 contingencies are applied to the system according to the (N-1) security contingency standard”; also, see [0118]); wherein k is a positive integer number (see N-1  1=K, thus, it is a positive number);
	wherein the network control component is configured to adjust a hybrid AC/DC-grid state with control variables for providing an optimal power flow (the control variables are interpreted in BRI in light of the specification, they define setpoints computed for each component of the grid being analyzed so that the setpoints for each component  provides an optimal power flow for the grid. See Chiang [0006] “computing a set of preventive controls, which are adjustments to parameters of control components in the electric power system; also, see [0040] and also, see [0067-0067] and [0081-0089] “the discrete control variables in the OPF problem (2) are determined through the following four steps according to one embodiment… Update the inequality constraints by considering linearly the effect of changing the value of the top ranked discrete variables… If all discrete variables have been set to discrete values, stop; otherwise, go to Step 1… 0086] Once all of the four stages have been completed, the OPF analysis results will be returned (606). The OPF analysis results produced by the SuperOPF processes 500 and 600 include, but are not limited to, one or more of the following values: [0087] 1) The optimal value of the objective function, such as the minimal system power losses, the minimal system production costs, the minimal system generation, the maximal system transfer capability, and the maximal system load margin. [0088] 2) The system operation states and power flows associated with optimal solution. [0089] 3) The optimal value of the discrete control variables of the power system”; also, see [0096] and [0119]; overall the state or state variables of one or more components in a grid system are adjusted iteratively to find a solutions that converge to find the most optimal power flow in the system); and
	wherein the control variables define setpoints converter active and reactive power (control variables or setpoints have been interpreted in light of the specification as values within and/or including bounds (minimum and maximum values). Chiang teaches 0004 “xc=[Pg1 , Pg2 , ... , Pgm, Qg1 , Qg2 , ... , Qgm , tap 1 , ... ] is the control vector which is composed of control variables (also called parameters) such as generator real and reactive power outputs, transformer taps,
shunt capacitor banks, FACTS control variables, and so on; Thus, the active and reactive power for each component in the grid is considered; also, see [0006] “…. computing a set of preventive controls/setpoints, which are adjustments to parameters of control components in the electric power system; and (e) applying the set of preventive controls to the control components in the electric power system. The steps of (b), (c), (d) and (e) are repeated to obtain the secure OPF solution” also, see 0025 the grid to which the model is applied to improve power flow includes a converter…see  0037 “…Parameters to be considered in an embodiment of the OPF study for a converter include bounds for all converter controls and states, and the communicating impedance”, bounds are setpoints/control variables for  the control of the converters; 0039 states that the OPF model is applied to part of the whole network and which includes the converter 112; also, see 0030, 0040, [0067-0068]; also, see [0096] the preventive controls are the set-points assigned to each component as described above and which is considered during the OPF problem as long as the constraint for each component is satisfied by selecting setpoints that fall with the range of constraints (min and max values). Chiang and the state of the art teach or suggest that the purpose of a finding a solution for an OPF is to find values/setpoints/control variables for each of the components in a grid including converters such that objectives (minimum or maximum objective or cost) established are satisfied, while all the operational and physical limits are satisfied (see 0067)).
	As per claim 2, Chiang teaches the network system according to claim 1, wherein the N-k security criterion comprises a preventive mode and/or a corrective mode (see 0019 “The method and apparatus performs a Super-OPFVS process, which is an iterative process that combines a SuperOPF process for computing an optimal power flow solution and a VS process for analyzing voltage stability with respect to a list of contingencies for the optimal power flow solution. The VS process also computes a set of optimal preventive controls to eliminate or reduce insecure contingencies”; also, see [0040], [0041], [0047], [0055], [0090], [0116] each suggest preventive controls or preventive mode. according to this invention, a preventive mode is the selection of setpoints for each component of the electrical grid that will not cause any violation in the constraints of the grid or each component; This is the objective of Chiang as shown in Figs. 3-4).
	As per claim 3, Chiang teaches the network system according to claim 1, Chiang further teaches wherein a security criterion defines at least one constraint on at least one of the following variables: active power, reactive power (see 0004), voltage magnitude or phase, (see [0029] and [0090] “the SuperOPF-VS process 400 combines a SuperOPF process (such as the SuperOPF process 600) and a VS process. The VS process is to analyze voltage stability on a list of contingencies for the OPF solution and for computing optimal preventive control to eliminate or reduce insecure contingencies if there is any. In an embodiment of the SuperOPF-VS process 400, the VS process is performed by a voltage stability analyzer, e.g., a voltage stability analysis (VSA) program”, thus, one security criterion is voltage stability (magnitude or phase), current magnitude or phase (see 0004 “h(x) represents nonlinear inequality constraints composed of functional and operational constraints such as power flow limits over transmission lines and transformers, limits on VAR (voltage-ampere reactive, which is a unit used to measure reactive power in an AC electric power system) injections for reactive control buses and real power injections for the slack buses; x1 and xu are the  lower and upper bounds to be imposed on state and control variables”).
	As per claim 4, Chiang teaches the network system according to claim 1, Chiang further teaches wherein the hybrid AC/DC-grid comprises further a plurality of grid components of different type (see Fig. 1); wherein the types of the grid components include busbars, lines (0025 “…high-voltage transmission lines that carry power from distant sources to demand centers, and distribution lines that connect individual consumers”), generators (see 0025 “The system 100 includes generating stations that produce electric power), transformers (see [0033] “transformer 107” Fig. 1 includes a plurality of transformers), breakers (0065 “switchable” indicates breaker or switches; moreover, breakers are implicitly taught in grids since they are a fundamental/integral component of any grid), storage devices (0065 switchable shunt capacitors), shunts (see 0117 shunts), AC/DC converters (see 0037 converters), or loads (see 0117 loads ); and
	wherein the network control component is configured to estimate the hybrid AC/DC-grid state defined by state variables of the hybrid AC/DC-grid components for determining the optimal power flow (see [0007] “perform voltage stability analysis on the electric power system that operates in states represented by the OPF solution”, states represented by the OPF solution are estimated states that were estimated to satisfy all of the constraints of the grid system and overcome the contingencies in a grid system; and [0067]  “Referring to FIG. 6, another embodiment of a SuperOPF process 600 is described as follows. Given an input data (601), an OPP solution is computed where the objective function specified by the user is to be minimized or maximized, while all the operational and physical limits are satisfied. As an example, the input data 601 may include the following data for initializing an OPP computation: 1) the state estimation case files that define the network topology and the initial operating states of the electric power system, and 2) the cost file that defines the cost models of the generation units of the electric power system”; also, see [0088] and [0092] “Step 1: Use the VSA program to compute the load margin (703) of the base case system, that is, the system running at states represented by the OPF solution….”; also, see [0098]).
	As per claim 5, Chiang teaches the network system according to claim 4, Chiang further teaches wherein the state variables are complex voltage levels (see 0029 “voltage magnitude and phase angle”; also, see 0112), power flows (see 0032 “Power flow: is defined as the active and reactive power injected into the AC branch 106 by both AC buses 101 attached to it”, and see [0044] and [0112]), transformer status (see 0068 “…is the vector of tap positions for tap-changing transformers with lower bounds t and upper bounds t, and…”), breaker status (0068 “is the vector of positions for switchable shunts with lower bounds b and upper bounds”; and [0112]), generator status (0068 “…is the vector of real power outputs of generators with lower bounds r_G and upper bounds PG and QG=[Qg1 , ... , QgnJ is the vector of reactive power outputs of generators with lower bounds QG and [0112]), or converter status or a combination thereof (see [0112] “optimization variables which consists of voltage phase angles and magnitudes at all buses, real and reactive power generation by all generators with adjustable outputs, transformer tap ratios, phase shifter angles and all switchable shunts, 12085 equality constraints which consist of one linear equality constraint (fixed slack bus voltage phase angle) and 12084 nonlinear equality constraints (power flow balance constraints), and 13652 inequality constraints which consist of 13652 linear inequality constraints (lower and upper bounds on optimization variables) and zero nonlinear inequality constraints (thermal limit constraints)”).
  	As per claim 6, Chiang, teaches the network system according to claim 1, Chiang further teaches wherein the control variables further define setpoints for generator active power (see 0006 “computing a set of preventive controls, which are adjustments to parameters of control components in the electric power system; also, see [0081-0089] “the discrete control variables in the OPF problem (2) are determined through the following four steps according to one embodiment… Update the inequality constraints by considering linearly the effect of changing the value of the top ranked discrete variables… If all discrete variables have been set to discrete values, stop; otherwise, go to Step 1… [0086] Once all of the four stages have been completed, the OPF analysis results will be returned (606). The OPF analysis results produced by the SuperOPF processes 500 and 600 include, but are not limited to, one or more of the following values: [0087] 1) The optimal value of the objective function, such as the minimal system power losses, the minimal system production costs, the minimal system generation, the maximal system transfer capability, and the maximal system load margin. [0088] 2) The system operation states and power flows associated with optimal solution. [0089] 3) The optimal value of the discrete control variables of the power system”; also, see [0096] and [0119]; overall the state or state variables of one or more components in a grid system are adjusted iteratively to find a solutions that converge to find the most optimal power flow in the system; 0004 “xc=[Pg1 , Pg2 , ... , Pgm, Qg1 , Qg2 , ... , Qgm , tap 1 , ... ] is the control vector which is composed of control variables (also called parameters) such as generator real and reactive power outputs, transformer taps,
shunt capacitor banks, FACTS control variables, and so on; also, see 0028 and 0030, and 0068), generator reactive power (0004, 0028, 0068), transformer tap magnitude or phase (see 0004, and  [0035] “the main parameters/control variables… For an AC transformer 107, extra controls and states needed to be considered include tap choice, tap turn ratio (for a normal transformer), and tap phase shift (for a phase shifter). Extra parameters, namely, bounds for the tap turn ratio and tap phase shift also need to be involved in some embodiments of the OPF study”), Flexible AC Transmission Systems (FACTS) status and storage control (see 0004 FACTS control variables and shunt capacitor banks; and see 0038 FACTS device …tight bounds on certain controls; also, see 0030; the preventive controls are the set-points assigned to each component as described above and which is considered during the OPF problem as long as the constraint for each component is satisfied by selecting setpoints that fall with the range of constraints (min and max values), see 0096).	
	As per claim 8, Chiang teaches the network system according to claim 1, Chiang further teaches wherein the optimal power flow is based on an optimization criterion (see paragraph 3), wherein the optimization criterion is one of: minimal generation cost, minimal losses, minimal voltage angle differences, minimal voltage (see 0003 and 0086-0089).
	As per claim 10, Chiang teaches a method for controlling a hybrid AC/DC-grid (see Fig. 1 and 2 a computer to control a hybrid AC/D grid of Fig. 1; also, see [0040] “set of optimal preventive controls is computed and applied to the system to eliminate or reduce insecure contingencies”; also, see page 11 “computing a set of preventive controls in response to a determination that there is at least an insecure contingency with a non-positive load margin in the list of contingencies, wherein the preventive controls are adjustments to parameters of control components in the electric power system; ( e) applying the set of preventive controls to the control components in the electric power system”), the method comprising: 
 	defining a set of optimization criterions (see 0003, 0053, 0055, 0067 “an OPP solution is computed where the objective function /optimization criterion specified by the user is to be minimized or maximized, while all the operational and physical limits are satisfied”; also, see 0086-0089 “[0086] Once all of the four stages have been completed, the OPF analysis results will be returned (606). The OPF analysis results produced by the SuperOPF processes 500 and 600 include, but are not limited to, one or more of the following values: [0087] 1) The optimal value of the objective function, such as the minimal system power losses, the minimal system production costs, the minimal system generation, the maximal
system transfer capability, and the maximal system load margin…”);
(see [0007], [0067], [0088], [0092] and [0098]; also, see the rationale of claim 4 above);
	adjusting control variables of the hybrid AC/DC-grid according to the full non-linear security-constrained optimal power flow model (see 0006, [0081-0089], [0096] and [0119]; also, see the rationale of claim 6 above), wherein the full non-linear security-constrained optimal power flow model comprises an N-k security criterion (see 0002 “The "N-1 security" contingency standard”; also, see 0110 “The 1062 contingencies are applied to the system according to the (N-1) security contingency standard”; also, see [0118]); k being a positive integer number (see N-1  1=K, thus, it is a positive number);
	wherein the control variables define setpoints converter active and reactive power (control variables or setpoints have been interpreted in light of the specification as values within and/or including bounds (minimum and maximum values). Chiang teaches 0004 “xc=[Pg1 , Pg2 , ... , Pgm, Qg1 , Qg2 , ... , Qgm , tap 1 , ... ] is the control vector which is composed of control variables (also called parameters) such as generator real and reactive power outputs, transformer taps,
shunt capacitor banks, FACTS control variables, and so on; Thus, the active and reactive power for each component in the grid is considered; also, see [0006] “…. computing a set of preventive controls/setpoints, which are adjustments to parameters of control components in the electric power system; and (e) applying the set of preventive controls to the control components in the electric power system. The steps of (b), (c), (d) and (e) are repeated to obtain the secure OPF solution” also, see 0025 the grid to which the model is applied to improve power flow includes a converter…see  0037 “…Parameters to be considered in an embodiment of the OPF study for a converter include bounds for all converter controls and states, and the communicating impedance”, bounds are setpoints/control variables for  the control of the converters; 0039 states that the OPF model is applied to part of the whole network and which includes the converter 112; also, see 0030, 0040, [0067-0068]; also, see [0096] the preventive controls are the set-points assigned to each component as described above and which is considered during the OPF problem as long as the constraint for each component is satisfied by selecting setpoints that fall with the range of constraints (min and max values). Chiang and the state of the art teach or suggest that the purpose of a finding a solution for an OPF is to find values/setpoints/control variables for each of the components in a grid including converters such that objectives (minimum or maximum objective or cost) established are satisfied, while all the operational and physical limits are satisfied (see 0067));
 	wherein the set of optimization criterions comprises: minimal generation cost, minimal losses, minimal voltage angle differences, minimal voltage amplitude deviation, minimal reactive power in the AC grid, or minimal redispatch cost, or a combination thereof or minimum number of control actions (see 0003 and 0086-0089).
	As per claim 12, this claim is the apparatus claim corresponding to the method claim 10 and is rejected for the same reasons mutatis mutandis. Chiang teaches a processing system comprising one or more processors configured to provide, alone or (see Fig. 2 processor 202, see 0126-0129; same rationale ).
	As per claim 13 this claim is a non-transitory computer readable medium having instructions thereon for executing the method of claim 10 and is rejected for the same reasons mutatis mutandis (Chiang further teaches Fig. 2 processor 202, see 0126-0129 “processor and Memory” for executing the method of claim 10).	
 	As to claim 14, this claim is non-transitory computer readable medium corresponding to the method claim 11 and is rejected for the same reasons mutatis mutandis.
	As to claim 15, this claim is non-transitory computer readable medium corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	 As to claim 16, this claim is non-transitory computer readable medium corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis.
 	As to claim 17, this claim is non-transitory computer readable medium corresponding to the system claim 4 and is rejected for the same reasons mutatis mutandis.
	As to claim 18, this claim is non-transitory computer readable medium corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US 20160048150) in view of Reddy (“Optimal power flow with renewable energy resources including storage 2017).
	As per claim 7, Chiang teaches the network system according to claim 1, While Chiang clearly teaches that loads are considered in the OPF problem and solution (see [0027]), Chiang does not explicitly teach teaches wherein the network control component is configured to apply a statistical model for loads or renewable power generation for predetermining the optimal power flow (this has been interpreted as using statistical model/mathematical models to determine/predict loads and/or power generations of renewable resources).
	However, Reddy teaches a system and method comprising applying a statistical model for loads or renewable power generation for predetermining the optimal power flow (this has been interpreted as applying statistical model/mathematical models to determine/predict loads and/or power generations of renewable resources; see page 686 Col 1 Par. 4 “A stochastic model of wind generation in OPF problem
is addressed in [8]. The model includes error in wind power generation forecasts using probability (statistical model) or relative frequency histogram”; also, see page 686 Col 2 last paragraph “The OPF with RERs and storage is very important for the optimal operation and planning of power systems to address the variability and uncertainty associated with increasing renewable power generation. The output of solar PV array/wind turbine is predicted according to the weather forecast. As the input energy of wind power generation (wind) and solar power generation (sun) is uncertain, the output of these resources is also uncertain. Normally, the probability distribution function is used to model the related uncertainty”; also, see page 690 col 1 models for predicting wind power generation, Col 2 models for predicting solar energy generation, also, see page 691 Col 2 “4.1 Uncertainty modeling of solar PV system…”; also, see page 691 Col 2 “Normal distribution for load demand uncertainty…”, each of these paragraphs clearly teaches statistical models for predicting power generation of renewables resources and loads to be used for an OPF problem).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chiang’s invention to include the steps of applying a statistical model for loads or renewable power generation for predetermining the optimal power flow as taught by Reddy to be executed in the network control component of Chiang in order to predict and consider loads and power generation or renewable resources which are uncertain variables and to have a more robust and more accurate OPF solution (predicting loads and renewable resources power generation will result in a more robust system with more accurate variables and the OPF solution will be more accurate than assumed static loads or power generation.)
 	As per claim 11, Chiang teaches the method for controlling a hybrid AC/DC-grid in a network system according to claim 10, Chiang further teaches wherein: 
	the step of adjusting control variables of the hybrid AC/DC-grid comprises
predetermining the control variables for optimizing the power flow in advance (see [0003] and see [0040] “set of optimal preventive controls is computed and applied to the system to eliminate or reduce insecure contingencies”; also, see page 11 “computing a set of preventive controls in response to a determination that there is at least an insecure contingency with a non-positive load margin in the list of contingencies, wherein the preventive controls are adjustments to parameters of control components in the electric power system; ( e) applying the set of preventive controls to the control components in the electric power system”; also, see Fig. 4 the preventive control variables in step 407 are predetermined for generating an optimized power flow solution in step 404).
	Chiang does not explicitly teach the step of estimating state variables of the hybrid AC/DC-grid further comprises applying a statistical load model (see this has been interpreted broadly in light of the specification as applying statistical model/mathematical models to determine/predict loads only. The disclosure lacks of sufficient written description to estimate state variables (as defined in 0023) of an inverter or transformer based on statistical load model. However, since claim 10 does not define state variable, it would be broadly interpreted state variable for loads);
(this has been interpreted as applying statistical model/mathematical models to determine/predict loads and/or power generations of renewable resources; see page 686 Col 1 Par. 4 “A stochastic model of wind generation in OPF problem is addressed in [8]. The model includes error in wind power generation forecasts using probability (statistical model) or relative frequency histogram”; also, see page 686 Col 2 last paragraph “The OPF with RERs and storage is very important for the optimal operation and planning of power systems to address the variability and uncertainty associated with increasing renewable power generation. The output of solar PV array/wind turbine is predicted according to the weather forecast. As the input energy of wind power generation (wind) and solar power generation (sun) is uncertain, the output of these resources is also uncertain. Normally, the probability distribution function is used to model the related uncertainty”; also, see page 690 col 1 models for predicting wind power generation, Col 2 models for predicting solar energy generation, also, see page 691 Col 2 “4.1 Uncertainty modeling of solar PV system…”; also, see page 691 Col 2 “Normal distribution for load demand uncertainty…”, each of these paragraphs clearly teaches statistical models for predicting power generation of renewables resources and loads to be used for an OPF problem).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Chiang’s invention to include the step of estimating state variables of the (predicting loads and/or renewable resources power generation will result in a more robust system with more accurate variables and the OPF solution will be more accurate than assumed static loads or power generation.)	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117